Citation Nr: 0631208	
Decision Date: 10/04/06    Archive Date: 10/10/06

DOCKET NO.  03-23 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

2.  Entitlement to service connection for hypertrophic 
cardiomyopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty for 
training (ACDUTRA) from October 1986 to March 1987 and from 
November 1988 to June 1989, and on active duty from May 2002 
to March 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In July 2004, the veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript of that hearing is of record.  The case was 
remanded for additional development in November 2004.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  GERD is shown by clear and unmistakable evidence to have 
existed prior to the veteran's period of active service 
beginning May 14, 2002, and not to have been aggravated by 
active service; the disability is not shown to have been 
otherwise incurred as a result of an injury or disease during 
active duty for training or an injury during inactive duty 
for training.

3.  Hypertrophic cardiomyopathy is shown by clear and 
unmistakable evidence to have existed prior to the veteran's 
period of active service beginning May 14, 2002, and not to 
have been aggravated by active service; the disability is not 
shown to have been otherwise incurred as a result of an 
injury or disease during active for training or an injury 
during inactive duty for training.



CONCLUSIONS OF LAW

1.  GERD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.303, 3.304, 3.306 (2006).

2.  Hypertrophic cardiomyopathy was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.303, 3.304, 3.306 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  In this case, 
the veteran was notified of the VCAA duties to assist and of 
the information and evidence necessary to substantiate her 
claims by correspondence dated in March 2003 and January 
2005.  Adequate opportunities to submit evidence and request 
assistance have been provided.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
The veteran was provided additional notice as to these 
matters by correspondence in July 2006.  Here, the notice 
requirements pertinent to the issues addressed in this 
decision have been met and all identified and authorized 
records relevant to these matters have been requested or 
obtained.  Further attempts to obtain additional evidence 
would be futile.  The Board finds the available medical 
evidence is sufficient for adequate determinations.  There 
has been substantial compliance with all pertinent VA law and 
regulations, and to move forward with these claims would not 
cause any prejudice to the appellant.


Service Connection Claims

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2006).  VA law provides 
that active military, naval, or air service includes any 
period of active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, or any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. 
§ 101(21), (24) (West 2002); 38 C.F.R. § 3.6(a), (d) (2006); 
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  

ACDUTRA is, generally, full-time duty in the Armed Forces 
performed by reserves for training purposes.  38 C.F.R. 
§ 3.6(c)(1).  Service connection for a person on inactive 
duty for training is permitted only for injuries, not 
diseases, incurred or aggravated in line of duty.  See Brooks 
v. Brown, 5 Vet. App. 484, 485 (1993).

VA's General Counsel in a precedent opinion noted the 
consensus among medical specialists was that excessive effort 
and strain cannot damage a normal heart and concluded that 
the heart attack was the result of a disease process.  It was 
further noted that Congress intended to exclude 
"nontraumatic incurrence or aggravation of a disease 
process, and that manifestations of cardiovascular disease, 
such as heart attacks of nontraumatic origin, fall within the 
excluded class of disability, i.e., do not constitute 
injuries under the statute."  VAOPGCPREC 86-90 (Jul. 18, 
1990).

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. § 1132 (West 2002); 38 C.F.R. 
§ 3.304(b) (2006).  

VA must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  See 
VAOPGCPREC 3-2003 (holding, in part, that 38 C.F.R. § 
3.304(b) is inconsistent with 38 U.S.C. §§ 1111, 1132 to the 
extent that it states that the presumption of sound condition 
may be rebutted solely by clear and unmistakable evidence 
that a disease or injury existed prior to service).  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
this rebuttal standard attaches.  See Cotant v. Principi, 17 
Vet. App. 116 (2003).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that "the government must show 
clear and unmistakable evidence of both a preexisting 
condition and a lack of in-service aggravation to overcome 
the presumption of soundness for wartime service under 
section 1111."  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).  The Court noted that the government may show a lack 
of aggravation by establishing that there was no increase in 
disability during service or that any "increase in 
disability [was] due to the natural progress of the" 
preexisting condition.  Id.

A preexisting injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  Aggravation may not be 
conceded, however, where the disability underwent no increase 
in severity during service.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2006).

In cases involving aggravation by active service, the rating 
is to reflect only the degree of disability over and above 
the degree of disability existing at the time of entrance 
into active service, whether the particular condition was 
noted at the time of entrance into active service, or whether 
it is determined upon the evidence of record to have existed 
at that time.  38 C.F.R. § 3.322(a) (2006).  The Court has 
recognized that temporary flare-ups of a pre-existing 
disorder during service, without evidence of a worsening of 
the underlying condition, did not constitute aggravation.  
Hunt v. Derwinski, 1 Vet. App. 292, 296-7 (1991).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in active service.  38 C.F.R. § 3.303(d).  For 
the showing of chronic disease in service, there are required 
a combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2006).


GERD

Service medical records include a February 1996 report of 
medical history associated with a periodic examination for 
reserve service which shows the veteran reported frequent 
indigestion that resolved with over-the-counter medication.  
It was noted that GERD was diagnosed in March 1995 by Dr. 
Frankhouser.  A January 2000 medical examination report noted 
a history of pyloric esophagitis and H. pylori treatment 
times two, and that peptic esophagitis was diagnosed in 1982.  
A June 2002 laboratory study from the Sewickley Valley noted 
elevated levels of H. Pylori.  A September 2002 report shows 
the veteran complained of heartburn with severity estimated 
as two on a ten point scale.  It was noted she was interested 
in surgery and that she claimed her symptoms were back and 
were worse.  An October 2002 private medical report (obtained 
as a result of a military physician referral) noted the 
veteran had a 10 year history of intermittently symptomatic 
GERD with complaints of pyrosis and regurgitation especially 
while recumbent.  It was noted, in essence, that laparoscopic 
fundoplication might be considered.  A November 2002 report 
of medical history noted peptic esophagitis since 1982 and H. 
Pylori treatment times two in 1997.

On VA general medical examination in April 2003 noted a 10 
year history of acid reflux with multiple tests for H. Pylori 
and multiple H2 blocker and pump inhibitors.  It was noted 
the veteran was scheduled for fundoplication surgery the 
following day.  Private medical records show the veteran 
underwent laparoscopic Nissen fundoplication with 
gastroplasty in April 2003.  Private medical records reveal 
that she did well postoperatively.

In her June 2003 notice of disagreement the veteran stated 
she had no problems with GERD prior to 1990 and that she was 
treated for this disorder during active service from April 
2002 to March 2003.  In subsequent statements and hearing 
testimony she asserted the disorder had been aggravated 
during her period of active service.  She stated she had been 
scheduled for surgery to correct her acid reflex during 
service, but was discharged before the procedure could be 
performed.  

VA gastrointestinal disorders examination in February 2006 
found it was likely the veteran's GERD existed prior to 
active service having started in 1995 by the veteran's own 
admission.  It was further noted that GERD, in essence, was 
only aggravated by lifestyle and diet factors and that it was 
not a disorder that had a normal progression in that there 
was nothing that would permanently aggravate it.  Thus, it 
was not likely her GERD was permanently aggravated by active 
service.  The appellant has not submitted any medical 
opinions that dispute this opinion.

Based upon the evidence of record, the Board finds the 
veteran's GERD is shown by clear and unmistakable evidence to 
have existed prior to her period of active service beginning 
May 14, 2002, and not to have been aggravated by active 
service.  The February 2006 examiner's opinion is persuasive.  
The present disability is not shown to have been otherwise 
incurred as a result of an injury or disease during active 
duty for training or an injury during inactive duty for 
training.  Therefore, the Board finds entitlement to service 
connection is not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.

Hypertrophic Cardiomyopathy

Service medical records show a January 2000 examination 
revealed a normal clinical evaluation of the veteran's heart.  
Records show the veteran was recalled to active service on 
May 14, 2002, and that a May 16, 2002, Individual Sick Slip 
indicates she reported a 10 year history of a congenital 
enlarged heart with a three year history of shortness of 
breath on exertion.  It was noted on May 6, 2002, prior to 
recall to active service, an echocardiogram had revealed 
moderate left ventricle hypertrophy with hyperdynamic left 
ventricle systolic function.  The examiner's assessment was 
congenital enlarged heart.  

Private medical records dated in June 2002 show the veteran 
complained of substernal burning and left arm burning which 
resolved with medication.  It was noted the veteran needed 
cardiac catheterization.  A June 2002 cardiac catheterization 
report noted diagnoses including hyperdynamic left 
ventricular systolic function with markedly elevated end-
diastolic pressure and mild single vessel coronary artery 
disease.  

Although a September 2002 medical evaluation board report 
noted hypertrophic cardiomyopathy without evidence of 
obstructive physiology and asymptomatic nonobstructive 
coronary artery disease were incurred during service in 
approximately 2002, a January 2003 physical evaluation board 
found her hypertrophic cardiomyopathy existed prior to 
service and was not permanently aggravated during service but 
was the result of the natural progress.

On VA general medical examination in April 2003 the veteran 
reported her cardiomyopathy was first detected during active 
service.  The diagnoses included concentric hypertrophic 
cardiomyopathy of unknown etiology, but presently 
asymptomatic.

In statements and personal hearing testimony the veteran 
asserted, in essence, that she had no heart problems prior to 
service and that her present problems did not arise until she 
reported for active duty in May 2002.  She noted that prior 
reserve service examinations in 1996 and 2000 did not find 
any heart abnormalities.

A February 2006 VA cardiovascular examination report noted 
the veteran's claims file was reviewed in its entirety and 
summarized the pertinent evidence of record.  Diagnoses of 
nonobstructive hypertrophic cardiomyopathy and a minor degree 
of atherosclerotic involvement of the coronary arteries were 
provided.  The examiner commented that the veteran was 
asymptomatic and known to have nonobstructive hypertrophic 
cardiomyopathy which was a disorder of unknown cause with 
symptoms that could become manifest at any stage of life.  It 
was noted, in essence, that there was no documentation in the 
record of the veteran having had an electrocardiogram prior 
to May 2002 so it was difficult to state exactly when the 
condition first developed, but that there was a greater than 
50 percent possibility that the disorder existed prior to 
active military service.  It was further noted that the 
veteran was asymptomatic and there was no evidence the 
disorder was permanently aggravated by service.  There has 
been no evidence submitted to refute this opinion.

Based upon the evidence of record, the Board finds the 
veteran's hypertrophic cardiomyopathy is shown by clear and 
unmistakable evidence to have existed prior to her period of 
active service beginning May 14, 2002, and not to have been 
aggravated by active service.  The February 2006 examiner's 
opinion as to this matter is persuasive.  The etiology 
opinion is consistent with the May 16, 2002, service 
department examiner's diagnosis of congenital enlarged heart 
based upon a May 6, 2002, echocardiogram that revealed 
moderate left ventricle hypertrophy with hyperdynamic left 
ventricle systolic function.  The present disability is not 
shown to have been otherwise incurred as a result of an 
injury or disease during active duty for training or an 
injury during inactive duty for training.  Therefore, the 
Board finds entitlement to service connection is not 
warranted.  The preponderance of the evidence is against the 
claim.


ORDER

Entitlement to service connection for GERD is denied.

Entitlement to service connection for hypertrophic 
cardiomyopathy is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


